DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, this claim contains the phrases “value of K4” and “value of M4”.  The claim language provides no definition of the meaning of the terms “K4” and “M4”.  Thus, it is unclear what these terms are supposed to represent and the claim language is indefinite.

Regarding claim 33, this claim contains the phrase “value of K4”.  The claim language provides no definition of the meaning of the term “K4”.  Thus, it is unclear what this term is supposed to represent and the claim language is indefinite.
Regarding claim 35, this claim depends on claim 33 and also contains the undefined term “K4”.  Thus, this claim is indefinite for the same reasons as claim 14.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 11-12, 14, 16, 20, 24, 26-27, 29-30, 32-33, 35, 37, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. Publication US 2020/0245365 A1).
It is noted that the claims contain many limitations written in the alternative using the word “or”.  Applicant is reminded that in order to properly reject these claims, the prior art only needs to teach one of the claim alternatives for these limitations.
With respect to claim 1, Lin et al. discloses a signal transmitting method, comprising: transmitting, by a first node, a first signal (See the abstract, page 5 paragraph 104, and Figure 3 of Lin et al. for reference to a wireless device, which is a first node, performing a method including transmitting a Random Access, RA, preamble, which is a first signal).  Lin et al. also discloses wherein the first signal comprises at least one of: at least one first structure, wherein each of the at least one first structure comprises at least one symbol group, each of the at least one symbol group in the each of the at least one first structure comprises a cyclic prefix and at least one symbol, or comprises a cyclic prefix, at least one symbol and guard time; and symbols of the each of the at least one symbol group in the each of the at least one first structure occupy a same subcarrier or a same frequency resource in frequency domain (See page 5 paragraphs 104-108, pages 6-7 paragraphs 150-154, page 7 paragraphs 173-187, and Figures 9 and 12 of Lin et al. for reference to selecting a format, i.e. a structure, for the transmitted RA preamble, from multiple options including an option having 3 symbol groups, as illustrated in Figure 9, wherein each symbol group comprises a Cyclic Prefix, CP, and may be followed by a Guard Period, GP, and wherein the symbols of each individual group are transmitted within a same frequency resource, with frequency hopping done between different groups) or at least one second structure, wherein each of the at least one second structure comprises at least one symbol group, each of the at least one symbol group in the each of the at least one second structure comprises a cyclic prefix and at least one symbol, or comprises a cyclic prefix, at least one symbol and guard time; and symbols of the each of the at least one symbol group in the each of the (See page 5 paragraphs 104-108, pages 6-7 paragraphs 150-154, page 7 paragraphs 173-187, and Figures 9 and 12 of Lin et al. for reference to selecting a format, i.e. a structure, for the transmitted RA preamble, from multiple options including an option having 2 symbol groups, as illustrated in Figure 9, wherein each symbol group comprises a Cyclic Prefix, CP, and may be followed by a Guard Period, GP, and wherein the symbols of each individual group are transmitted within a same frequency resource, with frequency hopping done between different groups).
With respect to claim 2, Lin et al. discloses at least one of: subcarrier indexes or frequency resource positions occupied by first symbol groups in a plurality of first structures being same (See page 7 paragraphs 173-187, page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to embodiments wherein the frequency resource occupied by the first symbol group may be the same for multiple transmitted preambles, i.e. multiple preambles may be transmitted with one of the formats 0-11, i.e. the first and thirteenth transmitted preamble use the same resources); independently configuring subcarrier indexes or frequency resource positions occupied by first symbol groups in a plurality of first structures (See page 7 paragraphs 173-187, page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to the frequency resources positions occupied by the first symbol group of different transmitted preambles being independently configured according to the illustrated tables); determining, at least according to a subcarrier index or a frequency resource position occupied by a first symbol group in a first one of (See page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to subsequently transmitted preambles labeled 0-11 having the frequency resource position of the first symbol group of a subsequently transmitted preamble being determined according to the frequency resource position of the first symbol group of the previously transmitted preamble as illustrated by the tables 1-5); or determining, at least according to a subcarrier index or a frequency resource position occupied by a first symbol group in a first one of two adjacent first structures, a subcarrier index or a frequency resource position occupied by a first symbol group in a second one of the two adjacent first structures (See page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to adjacently transmitted preambles labeled 0-11 having the frequency resource position of the first symbol group of a second transmitted preamble being determined according the frequency resource position of the first symbol group of a previously transmitted preamble as illustrated by the tables 1-5).
With respect to claim 3, Lin et al. discloses wherein determining, at least according to the subcarrier index or the frequency resource position occupied by the first symbol group in the first one of the plurality of first structures, the subcarrier index or the frequency resource position occupied by the first symbol group in the subsequent one of the plurality of first structures comprises: selecting the subcarrier index occupied by the first symbol group in the first one of the plurality of first structures from a first subcarrier index set; and selecting the subcarrier index occupied by the first symbol (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to there being different sets of tone, i.e. subcarrier, indexes used by the first symbol group for different preambles, as illustrated in Table 1, wherein subsequent preambles use different sets of indexes for their first symbol group, i.e. as illustrated in Table 4, preamble 0 uses index 0 for its first symbol group and preamble 1 uses index 1 for its first symbol group wherein the indexes 0 and 1 are from different sets as illustrated in Table 1).  Lin et al. also discloses wherein determining, at least according to the subcarrier index or the frequency resource position occupied by the first symbol group in the first one of the two adjacent first structures, the subcarrier index or the frequency resource position occupied by the first symbol group in the second one of the two adjacent first structures comprises: selecting the subcarrier index occupied by the first symbol group in the first one of the two adjacent first structures from a first subcarrier index set; and selecting the subcarrier index occupied by the first symbol group in the second one of the two adjacent first structures from a second subcarrier index set; wherein the first subcarrier index set comprises a same subcarrier index as that of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to there being different sets of tone, i.e. subcarrier, indexes used by the first symbol group for different preambles, as illustrated in Table 1, wherein adjacently transmitted preambles use different sets of indexes for their first symbol group, i.e. as illustrated in Table 4, preamble 0 uses index 0 for its first symbol group and preamble 1 uses index 1 for its first symbol group wherein the indexes 0 and 1 are from different sets as illustrated in Table 1).
	With respect to claim 5, Lin et al. discloses wherein in response to determining that the subcarrier index occupied by the first symbol group in the first one of the plurality of first structures belongs to a subset 1 of the first subcarrier index set, the subcarrier index occupied by the first symbol group in the subsequent one of the plurality of first structures is selected from a subset 1 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to, for preamble 0 of Table 4, the index of the first symbol group being 0, which is the first index, i.e. subset, of the first index set of Table 1, and for reference to, for subsequent preamble 1 of Table 4, the index of the first symbol group being 1, which is the first index, i.e. subset, of the second index set of Table 1); or in response to determining that the subcarrier index occupied by the first symbol group in the first one of the plurality of first structures belongs to a subset 2 of the first subcarrier index set, the subcarrier index occupied by the first symbol group in the subsequent one of the plurality of first structures is selected from a subset 2 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to, for preamble 2 of Table 4, the index of the first symbol group being 2, which is the second index, i.e. subset, of the first index set of Table 1, and for reference to, for subsequent preamble 3 of Table 4, the index of the first symbol group being 3, which is the second index, i.e. subset, of the second index set of Table 1).  Lin et al. also discloses wherein the first subcarrier index set comprises the subset 1 of the first subcarrier index set and the (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to Table 1 including a first set having indexes 0, 2, and 4, which are each subsets of the first set, and a second set having indexes 1, 3, and 5, which are each subsets of the second set).
	With respect to claim 6, at least one of the following: the subset 1 of the first subcarrier index set comprises a subcarrier index different from that of the subset 2 of the first subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to subset 1 of the first set of Table 1 including index 0 which is different from subset 2 of the first set that includes index 2); the subset 1 of the first subcarrier index set has a same number of subcarrier indexes as that of the subset 2 of the first subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to subset 1 of the first set of Table 1 including a single index 0, which is the same number of indexes as subset 2 that also includes a single index 2); the subset 1 of the second subcarrier index set comprises a subcarrier index different from that of the subset 2 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to subset 1 of the second set of Table 1 including index 1 which is different from subset 2 of the second set that includes index 3); or the subset 1 of the second subcarrier index set has a same number of subcarrier indexes as that of the subset 2 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to subset 1 of the second set of Table 1 including a single index 1, which is the same number of indexes as subset 2 that also includes a single index 3).
	With respect to claim 11, at least one of: subcarrier indexes or frequency resource positions occupied by first symbol groups in a plurality of second structures being same (See page 7 paragraphs 173-187, page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to embodiments wherein the frequency resource occupied by the first symbol group may be the same for multiple transmitted preambles, i.e. multiple preambles may be transmitted with one of the formats 0-11, i.e. the first and thirteenth transmitted preamble use the same resources); independently configuring subcarrier indexes or frequency resource positions occupied by first symbol groups in a plurality of second structures (See page 7 paragraphs 173-187, page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to the frequency resources positions occupied by the first symbol group of different transmitted preambles being independently configured according to the illustrated tables); determining, at least according to a subcarrier index or a frequency resource position occupied by a first symbol group in a first one of a plurality of second structures, a subcarrier index or a frequency resource position occupied by a first symbol group in a subsequent one of the plurality of second structures (See page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to subsequently transmitted preambles labeled 0-11 having the frequency resource position of the first symbol group of a subsequently transmitted preamble being determined according to the frequency resource position of the first symbol group of the previously transmitted preamble as illustrated by the tables 1-5); or determining, at least according to a subcarrier index or a frequency resource position occupied by a first symbol group in a first one of two adjacent second structures, a subcarrier index or a frequency resource position occupied by a first symbol group in a second one of the two adjacent second structures (See page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to adjacently transmitted preambles labeled 0-11 having the frequency resource position of the first symbol group of a second transmitted preamble being determined according the frequency resource position of the first symbol group of a previously transmitted preamble as illustrated by the tables 1-5).
	With respect to claim 12, wherein determining, at least according to the subcarrier index or the frequency resource position occupied by the first symbol group in the first one of the plurality of second structures, the subcarrier index or the frequency resource position occupied by the first symbol group in the subsequent one of the plurality of second structures comprises: selecting the subcarrier index occupied by the first symbol group in the first one of the plurality of second structures from a first subcarrier index set; and selecting the subcarrier index occupied by the first symbol group in the subsequent one of the plurality of second structures from a second subcarrier index set, wherein the first subcarrier index set comprises a same subcarrier index as that of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to there being different sets of tone, i.e. subcarrier, indexes used by the first symbol group for different preambles, as illustrated in Table 1, wherein subsequent preambles use different sets of indexes for their first symbol group, i.e. as illustrated in Table 4, preamble 0 uses index 0 for its first symbol group and preamble 1 uses index 1 for its first symbol group wherein the indexes 0 and 1 are from different sets as illustrated in Table 1, wherein as also illustrated in Table 4 the first and second preambles 0 and 1 use same subcarrier indexes 0 and 1); and wherein determining, at least according to the subcarrier index or the frequency resource position occupied by the first symbol group in the first one of the two adjacent second structures, the subcarrier index or the frequency resource position occupied by the first symbol group in the second one of the two adjacent second structures comprises: selecting the subcarrier index occupied by the first symbol group in the first one of the two adjacent second structures from a first subcarrier index set; and selecting the subcarrier index occupied by the first symbol group in the second one of the two adjacent second structures from a second subcarrier index set; wherein the first subcarrier index set comprises a same subcarrier index as that of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to there being different sets of tone, i.e. subcarrier, indexes used by the first symbol group for different preambles, as illustrated in Table 1, wherein adjacently transmitted preambles use different sets of indexes for their first symbol group, i.e. as illustrated in Table 4, preamble 0 uses index 0 for its first symbol group and preamble 1 uses index 1 for its first symbol group wherein the indexes 0 and 1 are from different sets as illustrated in Table 1, wherein as also illustrated in Table 4 the first and second preambles 0 and 1 use same subcarrier indexes 0 and 1).
With respect to claim 14, Lin et al. discloses wherein in response to determining that the subcarrier index occupied by the first symbol group in the first one of the plurality of second structures belongs to a subset 1 of the first subcarrier index set, the subcarrier index occupied by the first symbol group in the subsequent one of the plurality of second structures is selected from a subset 1 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to, for preamble 0 of Table 4, the index of the first symbol group being 0, which is the first index, i.e. subset, of the first index set of Table 1, and for reference to, for subsequent preamble 1 of Table 4, the index of the first symbol group being 1, which is the first index, i.e. subset, of the second index set of Table 1); or in response to determining that the subcarrier index occupied by the first symbol group in the first one of the plurality of second structures belongs to a subset 2 of the first subcarrier index set, the subcarrier index occupied by the first symbol group in the subsequent one of the plurality of second structures is selected from a subset 2 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to, for preamble 2 of Table 4, the index of the first symbol group being 2, which is the second index, i.e. subset, of the first index set of Table 1, and for reference to, for subsequent preamble 3 of Table 4, the index of the first symbol group being 3, which is the second index, i.e. subset, of the second index set of Table 1).  Lin et al. also discloses wherein the first subcarrier index set comprises the subset 1 of the first subcarrier index set and the subset 2 of the first subcarrier index set, and the second subcarrier index set comprises the subset 1 of the second subcarrier index set and the subset 2 of the second (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to Table 1 including a first set having indexes 0, 2, and 4, which are each subsets of the first set, and a second set having indexes 1, 3, and 5, which are each subsets of the second set).  Lin et al. further discloses wherein the first one of the plurality of second structures comprises at least one of: a first one of the plurality of second structures in the first signal; a first one of the plurality of second structures for a determined value of K4 in the first signal; a first one of the plurality of second structures for a determined value of M4 in the first signal; a first one of the plurality of second structures for a determined absolute value of K4 in the first signal; or a first one of the plurality of second structures for a determined absolute value of M4 in the first signal (See page 3 paragraphs 50-58, pages 6-7 paragraphs 150-154, and Figure 9 of Lin et al. for reference to the preamble transmission including repetitions of the preamble such that the first signal may include at least a first one of the plurality of structures, i.e. the structure using 2 symbol groups as illustrated by Figure 9).
	With respect to claim 16, Lin et al. discloses wherein the subsequent one of the plurality of second structures comprises at least one of: a second structure after the first one of the plurality of second structures; among second structures after the first one of the plurality of second structures, a second structure with a same value of K4 as that of the first one of the plurality of second structures; among second structures after the first one of the plurality of second structures, a second structure with a same value of M4 as that of the first one of the plurality of second structures; among second structures after the first one of the plurality of second structures, a second structure with a same (See page 3 paragraphs 50-58, pages 6-7 paragraphs 150-154, and Figure 9 of Lin et al. for reference to the preamble transmission including repetitions of the preamble such that the first signal may include at least a first and a second repetition of one of the plurality of structures, i.e. the structure using 2 symbol groups as illustrated by Figure 9).
	With respect to claim 20, Lin et al. discloses wherein in response to determining that the subcarrier index occupied by the first symbol group in the first one of the two adjacent second structures belongs to a subset 1 of the first subcarrier index set, the subcarrier index occupied by the first symbol group in the second one of the two adjacent second structures is selected from a subset 1 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to, for preamble 0 of Table 4, the index of the first symbol group being 0, which is the first index, i.e. subset, of the first index set of Table 1, and for reference to, for adjacent preamble 1 of Table 4, the index of the first symbol group being 1, which is the first index, i.e. subset, of the second index set of Table 1); or in response to determining that the subcarrier index occupied by the first symbol group in the first one of the two adjacent second structures belongs to a subset 2 of the first subcarrier index set, the subcarrier index occupied by the first symbol group in the second one of the two adjacent second structures is selected from a subset 2 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to, for preamble 2 of Table 4, the index of the first symbol group being 2, which is the second index, i.e. subset, of the first index set of Table 1, and for reference to, for adjacent preamble 3 of Table 4, the index of the first symbol group being 3, which is the second index, i.e. subset, of the second index set of Table 1).  Lin et al. also discloses wherein the first subcarrier index set comprises the subset 1 of the first subcarrier index set and the subset 2 of the first subcarrier index set, and the second subcarrier index set comprises the subset 1 of the second subcarrier index set and the subset 2 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to Table 1 including a first set having indexes 0, 2, and 4, which are each subsets of the first set, and a second set having indexes 1, 3, and 5, which are each subsets of the second set).
	With respect to claim 24, Lin et al. does not disclose each of the claimed cases (i.e. although Table 4 of Lin et al. teaches some of the claimed cases not all cases are illustrated by the tables of Lin et al.).  However, the limitations of claim 24 further define the first structure of claim 1.  The first structure of claim 1 is an alternative to the second structure of claim 1.  As shown above, Lin et al. also teaches the claimed second structure.  The language of claim 24 further limits the first structure, but does not further limit the second structure.  Thus, since the second structure of claim 1 is already shown to be taught by Lin et al., claim 24 is also rejected for the same reasons since the additional limitations directed toward the first structure are not required by the claim as long as the prior art teaches the alternative second structure.
With respect to claim 26, Lin et al. discloses wherein the subcarrier index of the first symbol group in the first one of the two adjacent first structures and the subcarrier index of the first symbol group in the second one of the two adjacent first structures are respectively selected from 12 subcarriers; wherein a selection rule is to randomly select one from the 12 subcarriers or to select one from the 12 subcarriers according to a preset rule (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to there being 12 tone, i.e. subcarrier, indexes 0-11, wherein the index used for the first symbol group in adjacent preambles are selected according to the rules illustrated by the tables, i.e. as shown in Table 4).
With respect to claim 27, Lin et al. does not disclose each of the claimed cases (i.e. although Table 4 of Lin et al. teaches some of the claimed cases not all cases are illustrated by the tables of Lin et al.).  However, the limitations of claim 27 further define the second structure of claim 1.  The second structure of claim 1 is an alternative to the first structure of claim 1.  As shown above, Lin et al. also teaches the claimed first structure.  The language of claim 27 further limits the second structure, but does not further limit the first structure.  Thus, since the first structure of claim 1 is already shown to be taught by Lin et al., claim 27 is also rejected for the same reasons since the additional limitations directed toward the second structure are not required by the claim as long as the prior art teaches the alternative first structure.
	With respect to claim 29, Lin et al. discloses determining, at least according to a subcarrier index or a frequency resource position occupied by a first symbol group in a first one of two adjacent second structures, a subcarrier index or a frequency resource position occupied by a first symbol group in a second one of the two adjacent second (See page 8 paragraphs 190-194, Figure 12, and Tables 1-5 of Lin et al. for reference to adjacently transmitted preambles labeled 0-11 having the frequency resource position of the first symbol group of a second transmitted preamble being determined according the frequency resource position of the first symbol group of a previously transmitted preamble as illustrated by the tables 1-5).
	With respect to claim 30, Lin et al. discloses wherein determining, at least according to the subcarrier index or the frequency resource position occupied by the first symbol group in the first one of the two adjacent second structures, the subcarrier index or the frequency resource position occupied by the first symbol group in the second one of the two adjacent second structures comprises: selecting the subcarrier index occupied by the first symbol group in the first one of the two adjacent second structures from a first subcarrier index set; and selecting the subcarrier index occupied by the first symbol group in the second one of the two adjacent second structures from a second subcarrier index set wherein a first subcarrier index set comprises a same subcarrier index as that of a second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to there being different sets of tone, i.e. subcarrier, indexes used by the first symbol group for different preambles, as illustrated in Table 1, wherein adjacently transmitted preambles use different sets of indexes for their first symbol group, i.e. as illustrated in Table 4, preamble 0 uses index 0 for its first symbol group and preamble 1 uses index 1 for its first symbol group wherein the indexes 0 and 1 are from different sets as illustrated in Table 1, wherein as also illustrated in Table 4 the first and second preambles 0 and 1 use same subcarrier indexes 0 and 1).
	With respect to claim 32, Lin et al. discloses wherein in response to determining that the subcarrier index occupied by the first symbol group in the first one of the two adjacent second structures belongs to a subset 1 of -20-Application No.: Not Yet Assignedthe Filing Date:Herewithfirst subcarrier index set, the subcarrier index occupied by the first symbol group in the second one of the two adjacent second structures is selected from a subset 1 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to, for preamble 0 of Table 4, the index of the first symbol group being 0, which is the first index, i.e. subset, of the first index set of Table 1, and for reference to, for adjacent preamble 1 of Table 4, the index of the first symbol group being 1, which is the first index, i.e. subset, of the second index set of Table 1); or in response to determining that the subcarrier index occupied by the first symbol group in the first one of the two adjacent second structures belongs to a subset 2 of the first subcarrier index set, the subcarrier index occupied by the first symbol group in the second one of the two adjacent second structures is selected from a subset 2 of the second subcarrier index set (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to, for preamble 2 of Table 4, the index of the first symbol group being 2, which is the second index, i.e. subset, of the first index set of Table 1, and for reference to, for adjacent preamble 3 of Table 4, the index of the first symbol group being 3, which is the second index, i.e. subset, of the second index set of Table 1); wherein the first subcarrier index set comprises the subset 1 of the first subcarrier index set and the subset 2 of the first subcarrier index (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to Table 1 including a first set having indexes 0, 2, and 4, which are each subsets of the first set, and a second set having indexes 1, 3, and 5, which are each subsets of the second set).
	With respect to claim 33, Lin et al. discloses wherein the first one of the two adjacent second structures comprises: a first one of second structures for a determined absolute value of K4 in the first signal (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to structures for the first signal being determined according a configurable value of X, which is equivalent to an absolute value of K4, i.e. X is determined to be 1 in the case of Table 4 and the structures are selected according to the table).
	With respect to claim 35, Lin et al. does not disclose each of the claimed cases (i.e. although Table 1 of Lin et al. teaches some of the claimed cases not all cases are illustrated by the tables of Lin et al.).  However, the limitations of claim 35 further define the subcarrier index sets of the second structure of claim 1, as also further defined by the language of claims 29 and 32-33.  The second structure of claim 1 is an alternative to the first structure of claim 1.  As shown above, Lin et al. also teaches the claimed first structure.  The language of claim 35 further limits the second structure, but does not further limit the first structure.  Thus, since the first structure of claim 1 is already shown to be taught by Lin et al., claim 35 is also rejected for the same reasons since the 
	With respect to claim 37, Lin et al. discloses wherein the subcarrier index of the first symbol group in the first one of the two adjacent second structures is selected from 12 subcarriers; wherein a selection rule is to randomly select one from the 12 subcarriers or to select one from the 12 subcarriers according to a preset rule (See page 8 paragraphs 190-194, Figure 12, and Tables 1 and 4 of Lin et al. for reference to there being 12 tone, i.e. subcarrier, indexes 0-11, wherein the index used for the first symbol group in adjacent preambles are selected according to the rules illustrated by the tables, i.e. as shown in Table 4).
	With respect to claim 49, Lin et al. discloses a non-transitory storage medium, comprising stored programs, wherein the programs, when executed, perform the signal transmitting method of claim 1 (See page 6 paragraphs 139-140 and Figures 5 and 6 of Lin et al. for reference to the wireless device performing the method of claim 1 being implemented via processing circuitry executing stored software code stored in a memory).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iyer et al. (U.S. Publication US 2017/0366311 A1), Ye et al. (U.S. Publication US 2020/0236524 A1), Bhattad et al. (U.S. Publication US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461